    Case: 1:21-cv-02042 Document #: 27 Filed: 05/04/21 Page 1 of 2 PageID #:2116




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHROME HEARTS LLC,
                                                          Case No. 21-cv-02042
                         Plaintiff,
                                                          Judge Gary Feinerman
       v.
                                                          Magistrate Judge Heather K. McShain
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A,”

                         Defendants.


              MEMORANDUM IN SUPPORT OF PLAINTIFF’S EX PARTE
            MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER

       Pursuant to Rule 65(b)(2) of the Federal Rules of Civil Procedure and the Court’s

inherent power to effectuate its own orders, Plaintiff Chrome Hearts LLC (“Plaintiff” or

“Chrome Hearts”) seeks to extend the Temporary Restraining Order granted and entered by the

Court on April 23, 2021 (the “TRO”) [25] by a period of fourteen (14) days until May 21, 2021.

       On April 23, 2021, this Court entered the TRO against the Defendants identified on

Schedule A to the Complaint. [25]. As of May 4, 2021, the third parties have not completed

effectuating the TRO. Declaration of Justin R. Gaudio at ¶ 2. Chrome Hearts plans to freeze

financial accounts identified by the third parties. Id.

       Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). Chrome Hearts respectfully submits that there is good cause

to extend the TRO, since there is a high probability that the Defendants will continue to harm

Chrome Hearts without the TRO in place. Specifically, Defendants will likely attempt to move
   Case: 1:21-cv-02042 Document #: 27 Filed: 05/04/21 Page 2 of 2 PageID #:2117




any assets from their financial accounts to off-shore bank accounts. As discussed in Chrome

Hearts’ Memorandum in Support of its Ex Parte Motion for Entry of a Temporary Restraining

Order, and as found by the Court in granting the TRO, this possibility of harm is significant.

Accordingly, in the interest of justice, Chrome Hearts submits that extension of the TRO is

necessary. In light of the above, Plaintiff respectfully requests that the TRO be extended for a

period of fourteen (14) days until May 21, 2021.

Dated this 4th day of May 2021.             Respectfully submitted,


                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Jake M. Christensen
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            jchristensen@gbc.law
                                            mtrainor@gbc.law

                                            Counsel for Plaintiff Chrome Hearts LLC




                                               2
